Hooker, J.
The plaintiff was defeated in an action for damages for injuries resulting from an assault and battery upon him. The defendant’s own testimony not only shows that he caused a criminal complaint to be made against himself for the battery, and that he pleaded guilty and paid a fine, but it also shows that, although the plaintiff called him a liar, and perhaps struck the first blow or blows, he, the defendant, continued the fight long after a necessity for self-defense ceased, and for the purpose of punishing the plaintiff, and “because he wanted to lick him.” It is unnecessary to quote the testimony. This being true, the court should have directed a verdict for the plaintiff, who was entitled to nominal damages, if no more. Some other questions are raised by the record, but the law applicable to cases of this kind is well settled, *650and we think it unnecessary to discuss them. It is urged that these are questions for the jury, excessive punishment not being admitted. The defendant admitted it in his testimony, beyond all question, which is a sufficient admission.
The judgment is reversed, and a new trial ordered.
McAlvay, Grant, Blair, and Montgomery, JJ., concurred.